Citation Nr: 0302257	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  94-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of 
Pseudomonas (bacteria) infection of the ears, to include 
otitis media, bilateral hearing loss, and perforation of the 
tympanic membranes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had active duty for training in the U.S. Army 
Reserve from February 1960 to April 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 decision by the RO in Boston, 
Massachusetts which denied service connection for residuals 
of Pseudomonas infection of the ears, to include otitis 
media, bilateral hearing loss, and perforation of the 
tympanic membranes.  In December 1997, the Board remanded the 
case to the RO for further evidentiary development.  A Board 
hearing was initially requested, but the appellant withdrew 
his hearing request in March 2002.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant's chronic ear condition existed prior to 
his 2-month period of active duty for training, and the 
condition did not increase in severity during his period of 
active duty for training.




CONCLUSION OF LAW

Residuals of Pseudomonas infection of the ears, to include 
otitis media, bilateral hearing loss, and perforation of the 
tympanic membranes were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1131, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the April 1993 initial rating decision, in 
the July 1993 statement of the case, in the February 1994 
hearing officer's decision, in the March 1996 rating 
decision, in supplemental statements of the case dated in 
April 1996, August 2002, and November 2002, and in a letter 
dated in December 2001 have provided the appellant with 
sufficient information regarding the applicable rules.  The 
appellant and his representative have submitted written 
arguments and testimony.  The letter, the Statement of the 
Case, and the Supplemental Statements of the Case provided 
notice to the appellant of what was revealed by the evidence 
of record.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefit sought.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The appellant's representative has asserted that a VA 
examination is necessary to comply with the duty to assist, 
the Board finds that a medical examination is not necessary 
to make a decision on the claim, as the evidence of record 
contains sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002).  The 
appellant's representative has also asserted that an 
additional attempt should be made to obtain Marine Corps 
records, but the Board notes that the NPRC has stated that a 
name search for the appellant's records was negative, and 
concludes that further attempts to obtain such records would 
be fruitless.  Accordingly, the Board concludes that the duty 
to assist provisions of the VCAA have been complied with, as 
all pertinent available evidence has been obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002).

Factual Background

The appellant had active duty for training in the U.S. Army 
Reserve from February 21, 1960 to April 21, 1960.  A review 
of his service medical records shows that on medical 
examination performed for enlistment purposes in February 
1960, his ears and eardrums were listed as normal.  
Audiometric testing was not performed, and no disqualifying 
defects were found.  In a report of medical history completed 
in February 1960, in conjunction with the enlistment medical 
examination, the appellant reported a history of running 
ears.  He denied a history of ear, nose or throat trouble.  
He said he had never had any operations, and said he had 
never been rejected for military service because of physical, 
mental, or other reasons.  Medical records dated in mid-March 
1960 reflect that the appellant was hospitalized for two days 
for a suspected concussion, after he reported that a helmet 
fell out of his locker onto his head from a distance of three 
feet.  A neurology consultation report shows that he reported 
that he was not rendered unconscious but was dazed for 
several minutes.  The examiner noted that the appellant was 
admitted for surgical observation and had done well.  The 
diagnosis was a very mild concussion.  He opined that the 
appellant should be cleared for return to full duty.  A 
clinical record cover sheet relating to this admission shows 
that the appellant was hospitalized for surgical observation 
of a suspected concussion, not found. 

A discharge summary shows that the appellant was hospitalized 
from March 22, 1960, to April 4, 1960, for a chief complaint 
of drainage from both ears.  The appellant gave a history of 
recurrent drainage of both ears since early adolescence.  The 
appellant reported that he had tried on a number of occasions 
to enlist in all branches of military service only to be 
turned down because of his ears.  He said that when applying 
for the 6-month program, his ears were not examined, and he 
was accepted into the service.  On admission examination, the 
appellant obviously had some hearing difficulty, and a mild 
upper respiratory infection.  Both ears were draining and 
filled with pus and debris so as to preclude proper 
examination of the eardrum.  The appellant was given 
antibiotic medication, and his ears gradually became dry and 
his ears were examined, revealing only minimal remnants of 
the eardrum.  There was bilateral hearing loss of 
approximately 30 decibels.  A culture from his ears revealed 
a Pseudomonas which was resistant to antibiotics.  An X-ray 
study of the mastoid bones revealed findings suggestive of 
bilateral mastoiditis.  The examiner stated, "It is obvious 
that the only reason this EM is in uniform today is because 
his ears were not examined at his induction station and it is 
also obvious that this patient does not meet the requirements 
of entry and retention on active duty.  It is also obvious 
that after a short trial of duty, that is 5 weeks, that he 
cannot physically do duty."  The discharge diagnoses were 
(1) otitis media, chronic, suppurative, organism Pseudomonas, 
treated, improved, (2) bilateral deafness, mixed, caused by 
diagnosis number 1, unimproved, (3) bilateral perforation of 
tympanic membrane, caused by diagnosis number 1, and (4) 
influenza-like syndrome, treated, cured.  It was indicated 
that diagnoses 1, 2, and 3 were not incurred in the line of 
duty and existed prior to service, and that diagnosis 4 was 
incurred in the line of duty.

On medical examination performed in April 1960, the examiner 
diagnosed otitis media, chronic, suppurative, org. 
Pseudomonas, bilateral perforation of tympanic membranes, and 
bilateral mixed hearing loss, caused by otitis media in the 
past.  It was determined that the appellant was not qualified 
for military service, and the appellant's physical profile 
(PULHES) included H-4 (below minimum standards) for hearing.  
A Medical Board report dated in April 1960 shows that the 
appellant was determined to be physically unfit for retention 
on active duty based on diagnoses 1, 2, and 3 listed above.  
It was found that the appellant was unfit as a result of a 
condition which was not incurred in or aggravated by active 
duty service.  

There are no post-service medical records dated until the 
1980s.

In January 1993, the appellant submitted a claim for 
"pneumonia" leading to broken eardrums in approximately 
March 1960, with a residual of hearing loss.  He did not 
report any treatment for his claimed condition either before 
or since service.  He enclosed photocopies of audiometric 
testing performed by his employer dated from 1982 to 1987, 
reflecting bilateral hearing loss.

In February 1993, the RO received additional photocopies of 
periodic audiometric testing performed by his employer.  Such 
records are dated from 1980 to 1987, and reflect bilateral 
hearing loss.

In the notice of disagreement received in April 1993, the 
appellant said, "Although it is true that I had some ear 
problems before entering the service, it should also be 
recognized that I had an operation prior to going into the 
service in order to have the situation corrected.  It was so 
corrected and I was allowed to enlist.  Therefore, the 
problem which exists today is more a product of the problems 
which arose in the service than a product of problems which 
existed before the service."

At a December 1993 RO hearing, the appellant and his 
representative essentially asserted that his pre-service ear 
condition was aggravated by service.  He stated that prior to 
his enlistment in the Army, he had tried to enlist in the 
Marine Corps and the Air Force, but was rejected because of 
drainage in his ear.  He said that before enlisting in the 
Army, his ear problem was surgically repaired in about 1959 
by Dr. Goodspeed, now deceased.  He said that records from 
Memorial Hospital (apparently where he had the surgery) were 
unavailable.  He stated that he had no "outer eardrum" in 
either ear, and that Dr. Goodspeed installed a membrane into 
his ear canal to stop the drainage.  He contended that the 
Army accepted him because it was satisfied that the problem 
had been resolved.  He said he then underwent another 
examination at Fort Dix.  He stated that during basic 
training, he developed "double pneumonia", and was 
hospitalized with a fever.  He asserted that when the fever 
broke, his left ear ruptured "...because the fever had to 
break somewhere and it took the weakest part of my body."  
He recalled pus and mucus coming out of his left ear at that 
time.  He said that he was medically discharged after this 
episode, and that he had difficulty hearing ever since.  He 
related that during a recent annual physical, his private 
primary care physician, Dr. McGan, noted that his ears were a 
mess, said he needed hearing devices, and suggested that he 
apply to the VA for a pension.  He said Dr. McGan told him he 
would send the necessary paperwork to back up anything he 
needed for his application.  The appellant asserted that his 
ears were corrected prior to military service, that if he had 
not developed double pneumonia, he would still be in the 
military, and that therefore his ear condition was aggravated 
by service.  He said worked as a machinist for many years 
after service but was now retired.

By a letter to the appellant dated in February 1996, the RO 
inquired if he had pre-service medical records from Dr. 
Goodspeed.  In March 1996, the appellant responded that Dr. 
Goodspeed was dead and medical records from Memorial Hospital 
were unavailable.

In December 1997, the Board remanded the case to the RO for 
clarification of the appellant's hearing request, to obtain 
medical records from Dr. McGan, and for an attempt to obtain 
copies of any physical examinations performed in connection 
with the appellant's attempts to enlist in the Marine Corps 
and Air Force.

By a statement dated in December 1997, the appellant said he 
needed hearing aids and was unable to afford them.  He 
contended that he passed two medical examinations in order to 
be accepted into the military.

In August 1999, the RO contacted the National Personnel 
Records Center (NPRC) and requested copies of medical 
examinations by the Marine Corps and Air Force.  The NPRC 
responded that a copy of the appellant's Army entrance 
physical examination was sent to the RO in February 1993, and 
that there were no more entrance physicals on file.  The NPRC 
also indicated that a request for Marine Corps or Air Force 
records could not be completed using an Army tab, but that a 
name search of the NPRC registry for possible Marine Corps or 
Air Force records for the appellant was negative.  The RO 
then requested Marine Corps and Air Force records again in 
January 2001.  In August 2001, in response to the request for 
Air Force records, the NPRC stated that the appellant's 
service medical records were unavailable, having been 
destroyed in the 1973 fire at the NPRC.  In response to the 
request for Marine Corps records, the NPRC stated that the 
service number provided by the RO drew a different name than 
the appellant, and asked the RO to verify his service number 
and resubmit the request.  In December 2001, the RO concluded 
that additional service medical records were unavailable from 
the NPRC.

In December 2001, the appellant stated that all he wanted was 
hearing aids. 

At a March 2002 RO hearing, the appellant reiterated many of 
his assertions.  He said that after he was rejected for 
military service by the Marine Corps and the Air Force for 
ear drainage, he had an ear operation in early 1959, in which 
Dr. Goodspeed installed artificial eardrums.  He later stated 
that only his left ear underwent surgery.  He said he was 
examined twice upon entering military service, and that the 
Army was satisfied that his ear condition was resolved.  He 
stated that his ears were not a problem until he caught a 
cold in service and it turned into pneumonia.  He said he did 
not have problems with his ears in service until his fever 
(from pneumonia) broke and his ears began draining again.  He 
said his ears did not have pus, but were only draining a 
clear fluid.  He said he still had chronic drainage of the 
ears, had never had an earache, and did not have ringing in 
his ears.  He stated that the only thing he had was hearing 
loss.  He denied receiving any post-service treatment for an 
ear condition.  He stated that medical records from Dr. 
Goodspeed and Memorial Hospital were unavailable, and that 
Dr. McGan did not treat him for an ear condition, but merely 
gave him annual physical examinations.  He said he had not 
seen Dr. McGan for five to seven years, and said he had not 
received treatment for an ear condition since then.  The 
appellant's representative asserted that the appellant was 
presumed to be in sound condition on entry into military 
service.

By a statement dated in March 2002, the appellant again 
contended that he underwent two medical examinations at the 
time of his entry into military service, and that his ears 
were fine at that time.  He asserted that he had permanent 
disability as a result of his in-service infection.

By a letter dated in August 2002, Dr. McGan indicated that he 
had followed the appellant since 1993.  He said he did not 
have medical records dating back to the appellant's military 
service.  He summarized the appellant's history of pre-
service ear difficulties which were surgically corrected 
prior to entry into service.  He noted that the appellant 
reported that he developed pneumonia in boot camp and doctors 
found a chronic infection in his ears.  He indicated that the 
appellant currently had a lot of chronic scarring of the 
tympanic membranes indicating previous infections, and that 
he had hearing loss.  He stated that the appellant felt that 
his current ear problems were related to service.  He said, 
"All I can attest to is that he definitely has the scarring 
in the ears at the present time and apparently was discharged 
because of some infection at that time and this apparently 
was following a bilateral pneumonia while he was in the 
service and there may be an association with that."

By a statement dated in January 2003, the appellant's 
representative asserted that the VA had failed in its duty to 
assist as the appellant had not undergone a VA examination, 
and in order to make another attempt to obtain Marine Corps 
records.  He asserted that the appellant's current ear 
disabilities were incurred in or aggravated by service.

Analysis

The appellant claims service connection for residuals of 
Pseudomonas infection of the ears, to include otitis media, 
bilateral hearing loss, and perforation of the tympanic 
membranes, which he asserts were incurred or aggravated 
during military service.

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in the line of 
duty in active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2002).

A "veteran" is one who served in the active military, 
naval, or air service and was separated therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1(d) (2002).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the veteran was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the veteran was 
disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.6(a) (2002).  "Active duty for 
training" includes full-time duty performed for training 
purposes by Reserve or National Guard personnel.  38 U.S.C.A. 
§ 101(22) (West 1991 & Supp. 2002); 38 C.F.R. § 3.6(c) 
(2002).  Only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty training.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 38 C.F.R. § 
3.203 (2002).

As the appellant's DD 214 and other service personnel records 
show that he had only active duty for training, the 
presumption of soundness upon entry into service, and the 
presumptive service connection provisions of 38 C.F.R. 
§ 3.307, applicable to active duty, are not applicable in his 
case.  See 38 U.S.C.A. §§ 1111, 1112, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.304, 3.307 (2002). 

There are no medical records dated prior to military service.  
Although the appellant has stated that he was examined prior 
to 1960, in conjunction with attempts to enter the Marine 
Corps and Air Force, attempts to obtain copies of such 
examination reports have been unsuccessful.  Similarly, the 
appellant has stated that pre-service medical records from 
Dr. Goodspeed and Memorial Hospital, relating to ear surgery, 
are unavailable.

The service medical records show that on medical examination 
performed for enlistment purposes in February 1960, the 
appellant's ears and eardrums were listed as normal.  
Audiometric testing was not performed.  In a report of 
medical history completed in February 1960, the appellant 
reported a history of running ears.  He said he had never had 
any operations, and said he had never been rejected for 
military service because of physical, mental, or other 
reasons.  Service medical records show that the appellant was 
hospitalized from March to April 1960 for a chief complaint 
of drainage from both ears.  On admission, he had hearing 
difficulty.  During this hospitalization, he contradicted his 
earlier statements regarding prior attempts to enter military 
service, and said he had previously been rejected by other 
branches of the military due to an ear condition.  He was 
diagnosed with (1) otitis media, chronic, suppurative, 
organism Pseudomonas, treated, improved, (2) bilateral 
deafness, mixed, caused by diagnosis number 1, unimproved, 
(3) bilateral perforation of tympanic membrane, caused by 
diagnosis number 1, and (4) influenza-like syndrome, treated, 
cured.  It was determined that diagnoses 1, 2, and 3 were not 
incurred in the line of duty, existed prior to service, and 
were not aggravated by service.

Post-service medical records reflect that the appellant 
currently has bilateral hearing loss and chronic scarring of 
the tympanic membranes indicating previous infections.  
During service, doctors determined that he had chronic otitis 
media which existed prior to service, and noted that he had 
hearing difficulty only a few weeks after entering service.  
The Board finds that the appellant's chronic ear condition 
and hearing loss existed prior to service, and that his ears 
were not in sound condition at the time of his entry into 
service.  The appellant has testified that he never received 
treatment for an ear condition after service, and that his 
ears merely continued to drain.  The evidence demonstrates 
that the appellant's ears were draining prior to, during, and 
after service.  The evidence as a whole indicates that the 
appellant's disability due to his pre-existing chronic ear 
infection did not increase during his brief, 2-month period 
of active duty for training.

He has provided statements and testimony to the effect that 
although he had drainage from his ears prior to service, that 
this condition was completely cured prior to service, and 
that his current hearing loss was caused by his in-service 
infection.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the 
appellant's self-reported lay history, transcribed in Dr. 
McGan's letter, that his hearing loss began in service, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

Based on all the evidence relevant to the appellant's ear 
condition dated before, during, and after service, the Board 
finds that despite a temporary flare-up of symptoms during 
service, his pre-service ear condition did not increase in 
severity during service.  As his ear condition existed prior 
to his service, and was not aggravated during service, 
service connection for residuals of Pseudomonas  infection of 
the ears, to include otitis media, bilateral hearing loss, 
and perforation of the tympanic membranes is not warranted.  
The preponderance of the evidence is against the claim for 
service connection for residuals of Pseudomonas infection of 
the ears, to include otitis media, bilateral hearing loss, 
and perforation of the tympanic membranes asthma; thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of Pseudomonas infection of 
the ears, to include otitis media, bilateral hearing loss, 
and perforation of the tympanic membranes is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

